DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/8/21, 3/8/21, 1/5/22 are in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,970,562. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are very similar in scope to that of the patented claims.  Table 1 below shoes a comparison between the instant claims and the claims in the patent.
Table 1 – Comparison of Claims of App. No. 17/194,595 (Instant Application) and U.S. Patent No. 10,970,562 (Patented Claims)
App. No. 17/194,595
Claims (Emphasis Added for Differences)
U.S. Patent No. 10,970,562
Claims (Emphasis Added for Differences)
Claim 1
A control method for a control device configured to be mounted in a vehicle, the control device being configured to be connected to
a first camera, 
a second camera, 
a third 5camera, 
a sensor, and 
a display, 
the first camera being configured to capture first images of first ambient view at a first out portion of the vehicle, 
the second camera being configured to capture second images of second ambient view at a second out portion of the vehicle, 
10the third camera being configured to capture third images of third ambient view at a third out portion of the vehicle, a first distance between the first out portion and the third out portion being longer than a second distance between the first out portion and the second out portion, the first distance being longer than a third distance between the second out portion and the third out portion, 
15the sensor having a detection area at the second out portion of the vehicle, and configured to detect a three-dimensional object within the detection area, and 

the display being configured to display at least a first one image and a second one image on a screen, the control method comprising: 



20displaying the first one image having at least a first region and a second region on the screen of the display, 




the first region corresponding to one of the first images, the second region corresponding to one of the third images, when the sensor does not detect a three-dimensional object at the second out portion of the vehicle (note: same as first underlined portion in claim 1 of patent); and 




displaying the second one image having at least a third region, a fourth region, and a 25fifth region on the screen of the display, 






the third region corresponding to one of the first images, the fourth region corresponding to one of the second images, the fifth region 24corresponding to one of the third images, the fourth region of the second one image including at least a part (note: at least a part is included in a whole image) 
of the detection area of the sensor, the fourth region of the second one image including at least a part of the three-dimensional object, 
when the sensor detects a three-dimensional object at the second out portion of the vehicle (note: same as second underlined portion in claim 1 of patent).
Claim 1
A display apparatus (note: display apparatus = control device) for a vehicle comprising: 


(note: a first camera, a second camera, a third camera, a sensor, and a display are combined with the following limitations rather than being separately listed)
a first camera configured to capture first images of first ambient view at a first out 5portion of the vehicle; 
a second camera configured to capture second images of second ambient view at a second out portion of the vehicle; 

a third camera configured to capture third images of third ambient view at a third out portion of the vehicle, a first distance between the first out portion and the third out portion 10being longer than a second distance between the first out portion and the second out portion, the first distance being longer than a third distance between the second out portion and the third out portion; 
a sensor having a detection area at the second out portion of the vehicle, and being capable of detect a three-dimensional object within the detection area; and  
15a display configured to display at least a first one image and a second one image, wherein: 
when the sensor does not detect a three-dimensional object at the second out portion of the vehicle (note: same as first underlined portion in instant application), 
the display displays the first one image having at least a first region and a second region (note: display displays = displaying…on the screen of the display), 
the first region being adjacent to the second region in the first one image, 
the first 20region corresponding to one of the first images, the second region corresponding to one of the third images, 




when the sensor detects a three-dimensional object at the second out portion of the vehicle (note: same as second underlined portion in instant application), 
the display displays the second one image having at least a third region, a fourth region, and a fifth region (note: display displays = displaying…on the screen of the display), 
the third region being adjacent to the fourth region in the second 25one image, the fourth region being adjacent to the fifth region in the second one image, 
the third region corresponding to one of the first images, the fourth region corresponding to one of the second images, the fifth region corresponding to one of the third images, and the fourth region of the second one image includes a whole image 

of the detection area of the sensor, the whole image (note: whole image = fourth region) including at least a part of the three-dimensional object.
Claim 2
The control method according to claim 1, wherein the sensor and the second camera respectively include optical axes that substantially match each other.
Claim 2
The display apparatus according to claim 1, wherein the sensor and the second camera respectively include optical axes that substantially match each other.
Claim 3
The control method according to claim 1, wherein the first one image includes 

a 10first bird's-eye view image that combines one of the first images and one of the third images.
Claim 3
The display apparatus according to claim 1, further comprising: a processor that creates 
a first bird's-eye view image by combining the images of the vehicle captured by the first camera and the third camera.
Claim 4
The control method according to claim 3, wherein 


the first one image includes an image of the vehicle on a center of the first bird's-eye view image (note: including an image of vehicle on a center of an image would be the same as superimposing one image on the center of another).
Claim 4
The display apparatus according to claim 3, wherein: 
when the sensor does not detect the three-dimensional object, the processor superimposes an image of the vehicle on a center of the first bird's-eye view image, 

and 5the display displays the superimposed image.
Claim 5
The control method according to claim 4, wherein 

the first one image does not include one of the second images in the first bird's-eye view image.
Claim 5
The display apparatus according to claim 3, wherein: when the sensor does not detect the three-dimensional object, the processor creates the 10first bird's-eye view image without using the images captured by the second camera.
Claim 6
The control method according to claim 1, wherein 


the second one image includes a second bird's-eye view image that combines one of the first images and one of the third 20images.
Claim 6
The display apparatus according to claim 3, wherein: 
when the sensor detects the three-dimensional object, the processor creates a second 15bird's-eye view image by combining the images of the vehicle captured by the first camera and the third camera, with the images captured by the second camera.
Claim 7
The control method according to claim 6, wherein 


the second one image includes an image of the vehicle on a center of the second bird's-eye view image (note: obvious to perform same operation on first and second bird’s-eye images).
Claim 4
The display apparatus according to claim 3, wherein: 
when the sensor does not detect the three-dimensional object, the processor superimposes an image of the vehicle on a center of the first bird's-eye view image, 



and 5the display displays the superimposed image.
Claim 8
The control method according to claim 1, wherein the control device comprises 
a processor.
Claim 3
The display apparatus according to claim 1, further comprising: 
a processor 
that creates a first bird's-eye view image by combining the images of the vehicle captured by the first camera and the third camera
Claim 9
The control method according to claim 1, wherein 
an angle of view of the second camera is set to approximately 180 degrees in a horizontal plane.
Claim 7
The display apparatus according to claim 1, wherein:  
20an angle of view of the second camera is set to approximately 180 degrees in a horizontal plane; and 
a combination boundary between the images captured by the first camera and the third camera, and the image captured by the second camera in the second bird's-eye view image is set to a position located several degrees to tens of degrees inward with respect to the angle of 25view of the second camera.
Claim 10
The control method according to claim 1, wherein 
the detection area of the sensor is set to be equal to or less than 180 degrees.
Claim 8
The display apparatus according to claim 1, wherein: 
the detection area of the sensor is set to be equal to or less than 180 degrees.


The remaining claims are analyzed similarly.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488  

/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488